Citation Nr: 0611607	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  99-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1969, and from July 1971 to January 1973.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a rating in excess of 10% for psoriasis.  The 
Board remanded the case to the RO in December 2003 and 
August 2005 for further development.  In a rating decision 
dated December 2005, the RO increased the disability rating 
to 30% effective to the date of claim; June 17, 1997.


FINDINGS OF FACT

For the entire appeal period, the preponderance of the 
evidence demonstrates that the veteran's psoriasis has been 
manifested by multiple plaques affecting not more than 20% of 
either the exposed or non-exposed areas; the psoriasis does 
not result in nervous or systemic manifestations, require 
near-constant immunosuppressive therapy and is not 
exceptionally repugnant.


CONCLUSION OF LAW

The criteria for a rating in excess of 30% for psoriasis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.118, Diagnostic Code 7816 (1997-2002); 
38 C.F.R. §§ 4.118, Diagnostic Code 7816 (2003-05).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed a claim of entitlement to 
service connection for psoriasis in February 1975.  VA 
examination in March 1975 demonstrated redness, induration 
and scaling of the skin around at hairline, neck and forehead 
and scalp.  He also had three small circular areas on the 
anterior chest wall and abdominal wall.  He reported itching 
and scaling.  He was given a diagnosis of psoriasis.  An RO 
rating decision dated April 1975 granted service connection 
for psoriasis, and assigned an initial 10% evaluation. 

Thereafter, VA clinic record include notation of a rash 
involving the veteran's buttocks, scalp, back, elbows, knees, 
genital area, forearm and back of neck.  On VA examination in 
April 1991, he reported a worsening of his psoriasis 
spreading to his ears, and not being as easily controlled 
with prescriptive creams.  He filed his claim for an 
increased rating by means of a VA Form 21-4138 filing 
received on June 17, 1997.

On VA skin examination in September 1997, the veteran 
reported that his psoriasis had a pattern of psoriasis waxing 
in the wintertime and waning in the summertime.  His skin 
disorder did not inhibit his work.  Physical examination 
demonstrated a patch distribution of psoriasis over the skin.  
He had multiple areas around the hairline, some small areas 
in the eye brows and scattered patches on the thorax, abdomen 
and legs.  A photograph of a typical patch on his thorax was 
associated with the claims folder.

In a notice of disagreement (NOD) received in December 1997, 
the veteran reported that the VA examiner failed to examine 
the rash area between his buttocks and groin.  He described 
his condition as irritating, extremely painful and raw.  He 
indicated that his scalp area was continuously irritated with 
itching, scaling and bleeding, and constituted a constant 
source of embarrassment.

The veteran underwent VA skin examination in September 1998 
with benefit of review of his claims folder.  He described 
his skin condition aggravated during the winter months with 
lesions to the torso, scalp, elbows, buttocks, legs and face.  
His condition cleared with warm weather and sun exposure.  
His symptoms included pruritis and pain, and he treated his 
condition with topical steroids.  His physical examination 
demonstrated a less than 1 cm. psoriatic lesion to the right 
midaxillary line; a small lesion to the umbilicus; a less 
than 1 cm. lesion to the left buttock; and a less than 1 cm. 
lesion to the left calf.  There were no fungiform lesions to 
the groin.

Thereafter, a May 1999 VA clinic record included findings of 
multiple white silvery scaly patches on his chest, buttocks, 
umbilicus and shaft of penis.  He was prescribed 1% 
hydrocortisone cream.  In a statement received that same 
month, he described having open sores that burned and bled.  
The lesions on his penis were interfering with his sex life, 
and were causing difficulty with his duties as a mail 
carrier.

The veteran underwent VA skin examination, with benefit of 
review of the claims folder, in February 2005.  He reported a 
progressive worsening of his psoriasis with periods of waxing 
and waning.  Physical examination showed moderate involvement 
of psoriatic lesions on the face, scalp, neck, anterior 
chest, back, arms, and both groins.  Specifically, he had a 
large 1-inch plaque on the shaft of the dorsal penis; 
intertriginous areas between the groin and rectum as well as 
the perianal areas; multiple lesions on both thighs and 
forelegs; and one on the right foot.  His left elbow was 
involved, and his right elbow was moderately involved.  The 
examiner described the current severity as "moderate to 
moderately severe" involving the entire body, and involving 
a total percentage of approximately 10 to 15% of the overall 
skin area.  The examiner noted that the psoriasis had 
worsened since service, was bothersome to the veteran, and 
affected his sexual life.

A statement from the veteran's spouse was received in April 
2005 wherein she described the veteran's psoriasis as 
scattered about his whole body.  He had some lesions located 
in the belt line area that were constantly irritated and 
bled.  He also had painful lesions in the area of his 
buttocks, legs, groin and shaft of penis that were irritated 
with wearing clothes, especially in the summertime when the 
lesions itched, flaked-off and bled.  He had one instance of 
receiving a steroid shot that had provided only temporary 
relief.

In September 2005, the veteran underwent another VA skin 
examination with benefit of review of the claims folder.  He 
described intermittent symptoms of blisters, crusting, cysts, 
peeling skin, ulceration and pain.  He described his itching 
and pigment change as constant although his plaques varied in 
severity depending on the season.  He had used a steroid 
cream for less than 6 weeks.  On physical examination, there 
was no presence for urticaria, primary cutaneous vasculitis 
or erythema multiforme.  There were no systemic symptoms.  In 
the area of the head, he had localized plaques behind the 
ears and at the posterior neck line encompassing 
approximately 2 square inches.  On his torso, he had 
localized subscribed plaques on both sides of the torso and 
abdomen with a total of 20 lesions on the left side totaling 
13.5 square inches; 11 lesions on the right side torso 
totaling 12 square inches; and 10 lesions on the back 
totaling 11 square inches.  He had 5 psoriatic plaques in the 
buttock region encompassing 4 square inches.  He had 
localized lesions on both arms totaling 1 square inch.  He 
had 2 plaques on the penis shaft totaling 1.5 square inches; 
and approximately 5 lesions on each leg measuring 5 inches 
total.  There was no decrease range of motion with any 
lesions.  The plaques on the torso, buttocks, legs and 
posterior neck were noticeable and disfiguring to the extent 
depicted on photograph.  The examiner found that 1% of the 
exposed areas were affected, and 20% of the total body area 
was affected.  

An RO rating decision dated December 2005 increased the 
disability evaluation to 30 percent disabling effective to 
the date of claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating the claim, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran's psoriasis has been evaluated as 30 percent 
disabling effective to the date of claim.  The severity of a 
skin disability is ascertained, for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities at 38 C.F.R. § 4.118 (Schedule).  
Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  

The 30 percent rating for psoriasis under the "old" 
criteria contemplated symptoms of exudation or itching 
constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7816 (1996-2002) (rated as 
for eczema, Diagnostic Code 7806, dependent upon location, 
extent and repugnant or otherwise disabling character of 
manifestations.  The maximum 50 percent rating was warranted 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  Id.

Under the "new" criteria, the 30 percent rating in effect 
contemplates 20-40% of the entire body or 20-40% of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7816 (2003-05).  The next higher maximum 60 percent rating is 
warranted where more than 40% of the entire body or 40% of 
the exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.

For the entire appeal period, the preponderance of the 
evidence demonstrates that the veteran's psoriasis has been 
manifested by multiple plaques affecting not more than 20% of 
either the exposed or non-exposed areas; the psoriasis does 
not result in nervous or systemic manifestations, require 
near-constant immunosuppressive therapy and is not 
exceptionally repugnant.  The medical evidence has described 
the psoriasis condition as moderate to moderately severe in 
nature, and noticeable and disfiguring in the non-exposed 
areas.  There is no medical description that the disorder is 
exceptionally repugnant in nature and the Board, upon review 
of the photographs of record, does not find that these depict 
an exceptionally repugnant skin disorder.  The veteran's 
descriptions of constant itching with pain, burning and 
bleeding are credible and consistent with the medical 
evidence of record.  These lay descriptions have helped to 
support the 30 percent rating under the "old" criteria.  
However, there is no competent evidence of systemic or 
nervous manifestations, or exceptional repugnance required to 
support a higher rating under the "old" criteria.  
Similarly, there is no medical evidence to warrant a higher 
rating under the more objective criteria of the "new" 
criteria.  There is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

Letters dated March 29, 2004 and July 15, 2004 satisfied 
elements (1), (2) and (3) as listed above.  The March 29, 
2004 letter advised the veteran "you may submit evidence 
that has not been previously considered showing that your 
service-connected psoriasis has increased in severity" and 
included an attachment entitled "What is the Status of Your 
Claim and What You Can Do To Help."  Both letters notified 
him of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the documents explained that VA would help him get such 
things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  The March 29, 2004 letter satisfied element (4) by 
advising him "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to 
us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The entire claim was then 
readjudicated in a December 2005 rating decision, after the 
letters complying with the notice requirements, that granted 
an increased rating effective to the date of claim.  
Additionally, the rating decision on appeal, the statement of 
the case (SOC), the supplemental statements of the (SSOC's) 
and the Board's December 2003 and August 2005 remand 
directives that told him what was necessary to substantiate 
his claim throughout the appeals process.  In fact, the 
rating decision on appeal, the SOC and the multiple SSOC's 
provided him with specific information as to why his claim 
was being denied, and of the evidence that was lacking.  The 
veteran responded by reporting to VA examination, and 
providing photographs of his skin condition during a period 
of exacerbation.  This evidence has resulted in an increase 
of his disability rating covering the entire appeal period.  
There is no indication that any aspect of the notice 
compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and VA clinic record 
identified as relevant to the claim on appeal.  There are no 
outstanding requests to obtain any other evidence and/or 
information for which the veteran has identified and 
authorized VA to obtain on his behalf.  He has indicated 
being in receipt of disability benefits from the Social 
Security Administration (SSA) due to disability other than 
his service-connected skin disorder.  The RO has obtained all 
relevant treatment records that would have been considered by 
SSA and the actual legal conclusions are not pertinent to the 
claim on appeal.

The Board has remanded the claim on two occasions in order to 
obtain an adequate examination of the veteran's skin 
disorder.  The Board recognizes that the veteran's skin 
disorder is subject to periods of exacerbations and 
remissions.  See generally Ardison v. Brown, 6 Vet. App. 405 
(1994).  The most recent examination, dated September 2005, 
extensively documents all lesions present on the veteran's 
body, provides medical opinion regarding the percentage of 
exposed and non-exposed areas affected, and include 
unretouched photographs at the time of examination.  In 
addition, the veteran supplemented the record with pictures 
taken by himself during a period of exacerbation.  See Bruce 
v. West, 11 Vet. App. 405 (1998) (additional VA examination 
unnecessary where lay statements of symptoms which were 
readily observable and centered on matters within lay 
knowledge and personal observation).  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claim.


ORDER

A rating in excess of 30 percent rating for psoriasis is 
denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


